Title: To Thomas Jefferson from "A Republican," 23 July 1802
From: “A Republican”
To: Jefferson, Thomas


          
            Sir
            Philada July 23d 1802
          
          It is a recd. opinion in this City that Mr. John L Leib is to have an appointment of Commissioner of Bankruptcy in the place of Mr. Vancleve decd. I hope Sir that this is not the case; the Writer of this article has been an uniform Republican he is neither in search of places of Honor or profit, but purely governed by the warmth of his wishes that all appointments made by you may be such as will reflect Honor not discredit upon your Administration he has been led to address you upon the Subject. The private Character of Mr. Jno L Leib is notoriously bad. His public Character and Conduct I consider equally so—during the reign of Terror Mr. Leib was found in the Ranks of Federalists only and it was not untill a complete change had taken place in the minds of the people that Mr. Leib was known as a republican. The Man who now addresses you has heard him revile your Character upon two Occasions and if necessary he can bring forward Evidences who were present—To wind up the Conduct of Mr. Leib he thought proper to choose a Wife of a notoriously infamous Character from a Common Bawdy House. I consider the Character of his Brother as equally infamous If your Excellency has Doubts I beg you will make the Enquiry necessary—Pardon the liberty I have taken—beleive me Sir that an Appointment of this kind would meet the decided disapprobation of the warmest Republicans of the City and County of Philada—
          I am your real Friend
          
            A Republican
          
        